EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Warren on 7 February 2022.
The application has been amended as follows: 

The specification has been amended as follows.
S1) Page 14, paragraph 00042 of the instant specification has been amended in the following manner:

[00042] The nanoparticle used in the present methods can comprise any suitable inner core. For example, the inner core of the nanoparticle can comprise a polymeric particle core, a silica particle core, or a metal, e.g., gold, particle core. Any suitable polymeric particle core can be used. In some embodiments, the polymeric particle core can comprise an optical shift property. In other embodiments, the polymeric particle core can comprise a metal, e.g., gold, iron oxide or a quantum dot. In still other embodiments, the inner core of the nanoparticle can comprise a biocompatible or a synthetic material, such as poly(lactic-co-glycolic acid) (PLGA), polylactic acid (PLA), polyglycolic acid (PGA), polycaprolactone (PCL), polylysine, and polyglutamic acid. In yet other embodiments, the inner core of the nanoparticle supports the outer surface.


S2) Page 25, paragraph 00073 of the instant specification has been amended in the following manner:

[00073] The nanoparticle used in the above combination or pharmaceutical composition can comprise any suitable inner core. For example, the inner core of the nanoparticle can comprise a polymeric particle core, a silica particle core, or a metal, e.g., gold, particle core. Any suitable polymeric particle core can be used. In some embodiments, the polymeric particle core can comprise an optical shift property. In other embodiments, the polymeric particle core can comprise a metal, e.g., gold, iron oxide or a quantum dot. In still other embodiments, the inner core of the nanoparticle can comprise a biocompatible or a synthetic material, such as poly(lactic-co-glycolic acid) (PLGA), polylactic acid (PLA), polyglycolic acid (PGA), polycaprolactone (PCL), polylysine, and polyglutamic acid. In yet other embodiments, the inner core of the nanoparticle supports the outer surface.



A) Claim 11 has been amended in the following manner:
Claim 11 (Amendment): The method of claim 1, wherein the inner core comprises a biocompatible or a synthetic material selected from the group consisting of poly(lactic-co-glycolic acid) (PLGA), polylactic acid (PLA), polyglycolic acid [[ ]] (PGA), polycaprolactone (PCL), polylysine, and polyglutamic acid.

B) Claim 23 has been amended in the following manner:
Claim 23 (Amendment): The method of claim 1, wherein the nanoparticle substantially lacks [[ ]] hemoglobin [[ ]] .

C) Claim 25 has been amended in the following manner:
Claim 25 (Amendment): The method of claim 1, wherein the nanoparticle substantially maintains natural structural integrity or activity of the [[ ]] plasma membrane derived from a source red blood cell or the constituents of the [[ ]] plasma membrane derived from a red blood source cell.

D) Claim 27 has been amended in the following manner:
Claim 27 (Amendment): The method of claim 1, wherein the inner core of the nanoparticle comprises PLGA [[ ]] .


E) Claim 34 has been amended in the following manner:
Claim 34 (Amendment): The method of claim 1, wherein the toxin binds to the [[ ]] cells of said subject and the source red blood cell via the same mechanism.


F) Claim 45 has been amended in the following manner:
Claim 45 (Amendment): The method of claim 1, wherein the source red blood cell and the [[ ]] cells of said subject to which the nanoparticle is administered are two different types of cells.

See the next page for reasons for allowance.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As relevant prior art, the examiner cites Zhang et al. (US 2013/0337066 A1), which was previously cited in the file record, including in the office action on 20 October 2020. 
Zhang et al. (hereafter referred to as Zhang) is drawn to nanoparticles comprising an inner core comprising a non-cellular material and an outer surface comprising a cellular material, and methods of using such a composition, as of Zhang, title and abstract. Said composition appears to be useful for treating a disease associated with a toxin, as of Zhang, paragraph 0028. The cellular material may be derived from a red blood cell, a white blood cell, or a platelet, as of Zhang, paragraph 0009. Zhang teaches target cells on paragraph 0113.
Zhang differs from the claimed invention in that Zhang does not teach that the toxin is an organophosphate acetylcholinesterase inhibitor.
Even if, purely en arguendo, it would have been obvious to have used the method of Zhang to have addressed the effect of an organophosphate acetylcholinesterase inhibitor toxin, there would have been no expectation that this method would have inherently resulted in decreasing or neutralizing the effect of this toxin by at least 50% as compared with an untreated subject or the same subject at an untreated stage. The fact that a certain result or characteristic may occur or be present in the prior art (e.g. reduction of at least 50% in toxicity) is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). Additionally, inherency must be based upon what is necessarily present in the prior art, not the result of 
The examiner further notes the following experimental data in the instant application, which may be relevant for showing non-obviousness based upon secondary considerations. The data discussed below was also discussed in the reasons for allowance in prior case 15/568316, mailed on 16 January 2020. Such data is present as of instant figures 3A, 3D, 5A, and 5B, as well as paragraphs 000108-000111 of the instant specification. Figures 3D and 3E, which are reproduced below, appears to be especially relevant.

    PNG
    media_image1.png
    211
    397
    media_image1.png
    Greyscale

The examiner notes that Figure 3E is drawn to acetylcholinesterase inhibition after incubation with DDVP; see page 5, paragraph 00013 of the instant specification.

As an initial matter, the toxin DDVP, also known as dichlorvos, is an organophosphate acetylcholinesterase (AChE) inhibitor. As such, a good test of whether an organophosphate acetylcholinesterase inhibitor is doing damage, or whether the effects of the organophosphate acetylcholinesterase inhibitor are being decreased or neutralized, entails measuring acetylcholinesterase activity. If acetylcholinesterase activity is low, then it means that the organophosphate acetylcholinesterase inhibitor is damaging as a toxin. If acetylcholinesterase is relatively higher, then it means that the organophosphate acetylcholinesterase inhibitor is not doing damage, or that the toxic effects of organophosphate acetylcholinesterase inhibitor are being decreased or neutralized by an antidote.
The instantly claimed invention is drawn to a method for decreasing or neutralizing the effect of an organophosphate acetylcholinesterase inhibitor. As such, a higher value of acetylcholinesterase activity indicates that acetylcholinesterase activity is being preserved and the effect of the organophosphate acetylcholinesterase inhibitor is being decreased or neutralized. In contrast, a lower value of acetylcholinesterase activity indicates that acetylcholinesterase activity is not being preserved and the effect of DDVP is not being decreased or neutralized.
Figure 3D discloses that at certain concentrations of organophosphate acetylcholinesterase inhibitor, the nanoparticles derived from red blood cells (referred to as RBC-NP) preserve acetylcholinesterase function better than phosphate buffered saline (PBS) which lacks said nanoparticles. For example, figure 3D shows that at 10 
Figure 3E also appears to indicate that the RBC-NPs yield superior results as compared with other commonly known nanoparticles such as PEGylated nanoparticles. Figure 3E indicates that after incubation with acetylcholinesterase inhibitor for 30 minutes (incubation with organophosphate acetylcholinesterase inhibitor is disclosed as of pages 4-5, paragraph 0013 of the instant specification), a sample with acetylcholinesterase inhibitor and the claimed RBC-NPs still retains over 90% of acetylcholinesterase activity. In contrast, a sample with organophosphate acetylcholinesterase inhibitor and PEGylated nanoparticles retains only 40% of acetylcholinesterase activity under these conditions. Other tested samples with organophosphate acetylcholinesterase inhibitor and either phosphate buffered saline or other types of nanoparticles retain less than 40% acetylcholinesterase activity. As such, the disclosure of Figure 3E indicates that the claimed method of administering RBC-
Therefore, applicant appears to have shown that the claimed method provides unexpected beneficial results. These beneficial results are the retention of acetylcholinesterase function in the presence of an organophosphate acetylcholinesterase inhibitor. There would not have been an expectation that the red blood cell derived nanoparticles of the instant claims would have been useful for preserving acetylcholinesterase activity in the presence of the toxic acetylcholinesterase inhibitor; yet, this is what was achieved by applicant in the instant application. Presence of an unexpected property (that the nanoparticles used in the recited method can preserve acetylcholinesterase function in the presence of organophosphate acetylcholinesterase inhibitor) is evidence of nonobviousness. See MPEP 716.02(a)(III).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Terminal Disclaimer
The terminal disclaimer filed on 9 October 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,610,493 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612